*320ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant’s motion for rehearing shows careful preparation and investigation of authorities. We have noted each of the things claimed to be incorrect statements, whether of law or fact, in our original opinion, and have reached the conclusion that none of them relate to matters material to the disposition of this case, or that any of them if stated otherwise would have been beneficial to the rights of the accused.
The main contention is that there was not any evidence corroborating the accomplice. The facts have been again gone over in the light of appellant’s motion. Beyond question he was shown to be in a car just in front of the pig stand where the robbery occurred, at which place the accomplice witness testified appellant was at the time. His presence there was attested by other witnesses than the accomplice. That he was watching intently what occurred at the time, and left hurriedly, is also sworn to by other witnesses. That he was excited by what occurred is attested by the testimony of two-witnesses who said he ran into a fence, and also ran into a tree. That the coat and hat worn by the accomplice at the time of the robbery were shown to belong to appellant, seems also evident from the facts in testimony. That the pistol used also belonged to appellant, is shown by evidence aliunde. Perhaps one of the strongest circumstances pointing to appellant as implicated, and corroborating the accomplice, was the effort that appellant made to procure the alibi testimony. The witnesses to this fact testified that appellant admitted to them that he was involved in the transaction. The pig stand at which the robbery occurred was on the Fredericksburg road. A witness testified: “He told me that he had stuck up a stand out on the Fredericksburg road, and that he wanted me to be an alibi witness, and I told him I could not be. He said he wanted me to say that I was riding around town in a car with him between nine and ten o’clock about the 24th of January.” We have no doubt of the fact that the circumstances in evidence, aside from that of the accomplice witness, tend to connect appellant with the commission of the offense.
The motion for rehearing will be overruled.

Overruled.